 316DECISIONSOF NATIONALLABOR RELATIONS BOARDFeibus-Gordon of Charlotte,Inc.,andLocal 28,Retail,Wholesale&Department Store Union,AFL-CIO.Case I1-CA-4087December 17, 1970DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 12, 1970, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesaffecting commerce and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Feibus-Gordon of Charlotte, Inc.,Charlotte, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S.WILSON, Trial Examiner:Upon a charge dulyfiled on November 25, 1969,by Local 28,Retail,Wholesale& Department Store Union,AFL-CIO,herein referred toas the Union or Local 28,theGeneral Counsel of theNational Labor Relations Board,herein referred to as theGeneral Counsel' and the Board,respectively, by theRegional Director for Region 11, Winston-Salem, NorthIThis term specifically includes the attorney appearing for the GeneralCounsel at the heanng2 It seems tothisTrial Examiner that if the Region considers a caseCarolina, issued its complaint dated January 30, 1970,againstFeibus-Gordon of Charlotte, Inc., hereinafterreferred to as the Respondent. The complaint alleged thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theLabor-Management Relations Act, 1947, as amended,herein referred to as the Act.Respondent duly filed an answer and an amended answerwherein all the allegations of the complaint were admittedexcept theallegationstherein that the Union was a labororganization, that the Union had been since October 4,1967 (when admittedly certified by theRegionalDirector),and "is now" the exclusive bargaining representative of theemployees in the appropriate unit, and also the conclusion-ary paragraphs alleging a violation of Section 8(a)(1) and(5) of the Act.Pursuant to notice a hearing thereon was held before mein Charlotte, North Carolina, on April 28, 1970. All partiesappeared at the heanng, were represented by counsel or arepresentative, and were afforded full opportunity to beheard, to produce and cross-examine witnesses, and tointroduce evidence material and pertinent to the issues. Atthe conclusion of the hearing oral argument was waived. Abrief was received from Respondent on June 4, 1970. Nobrief was received from General Counsel.2Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, and Itherefore find: Feibus-Gordon of Charlotte, Inc., is a NorthCarolina corporation with a plant at Charlotte, NorthCarolina, where it is engaged in the business of processingand selling textile wastes and rags. During the past 12months, which period is representative of all times materialherein, Respondent received raw materials valued in excessof $50,000 at its Charlotte, North Carolina, plant directlyfrom points outside the State of North Carolina. During thesame period of time, Respondent processed, sold, andshipped goods valued in excess of $50,000 directly to pointsoutside the State of North Carolina.Accordingly, I find that Respondent is now, and has beenat all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THEUNION INVOLVEDLocal 28,Retail,Wholesale&Department Store Union,AFL-CIO,isa labor organization admitting to member-ship employees of Respondent.important enough to be tried it is importantenoughto be briefed for theTrial ExaminerWithout a briefa caseis only half tried187 NLRB No. 38 FEIBUS-GORDON OF CHARLOTTEIII.THEUNFAIR LABOR PRACTICESA.The FactsOn October 4, 1967, following a Board representationelection held on August 18, Local 28, Retail, Wholesale &Department Store Union, AFL-CIO, was certified by theRegional Director as the exclusive bargaining representa-tiveof allRespondent's employees in the followingappropriate unit:All warehouse employees at the Company's Charlotte,North Carolina, plant, including truckdrivers, butexcluding office clerical employees, guards, and super-visors as defined in the Act.On May 18, 1968, following a strike of the unitemployees, Respondent and Local 28 executed a collective-bargaining agreement which was to be effective as of April7, 1968, and by its terms to remain in full force and effectuntilAugust 31, 1969, and thereafter from year to yearsubject to at least 60 days' notice in writing prior to August31, 1969, or any subsequent renewal date, of a desire byeither Respondent or Local 28 to modify or terminate theagreement.On June 27, 1969, Local 28 gave notice to Respondent byletter of its desire to"meet for the purpose of negotiating acontract renewal to replace the expiring contract."By letter dated July 17, 1969, Respondent over thesignature of Nat H.Roberts,its vice president and generalmanager,answered as follows:I have your letter of June 27, 1969. I am advised that notmore than five of our sixteen to seventeen employeesare members of your union. Since it appears that yourunion does not represent a majority of the employees inthe certified unit, the company declines to meet withyou for the purpose of modifying or renewing theexistingcontract.The Unionrenewed itsrequest by letter dated July 29reading as follows:As er [sic] are still certified by the National LaborRelationsBoard as the bargaining Agent for theemployees of Feibus-Gordon of Charlotte, Inc, weagain request that you set a time and place for a meetingto begin our negotiations for a contract renewal.After some desultory correspondence the parties finallymet with the Federal Mediation Service on September 3,1969.The meeting was attended by Roberts for theRespondent and by William A. Griffith, president of Local28,Elliot L.Martin, a paid organizer for Local 28, andIrving Leibold.According to the testimony of Roberts, the onlybusinesstransacted at this meeting was his inquiry as to the statusand right of Leibold to attend. Still according to Roberts,Leibold answered that he was appearing as a consultant toLocal 28, that he was then being paid by the NationalCouncil Distributive Workers Association, and that Local28 was in the process of changing affiliation from the RetailClerks Union to the Distributive Workers Union. At thispoint Roberts adjourned the meeting.Thereafter on November 5, 1969, and February 13, 1970,Local 28 renewed its request for a further meeting withRespondent to negotiate a renewal contract.317To this Roberts answered on February 26, 1970, asfollows:I have your letter of February13, 1970 suggestion [sic ] aresumption of contractnegotiations.In previous correspondence I advised you that I wasinformed that only fivemembers of the bargaining unitbelonged to your union.I also advisedthat there hadbeen a considerableturnover in our employment sincethe union wascertified.I am sureyou areaware of thisfactor.Even so,Imet the representativesfrom yourunion onSeptember 3, 1969. At that meeting Mr. Lebold [sic]advised that the local wasin the process of disaffiliationfrom the International. On November 25, 1969, Mr.Martin filedan unfairlabor practicecharge against theCompanyand at a later date a complaint was issued.Indeed thecase is scheduledfor trial on March 31, 1970.Since we continueto have serious doubt as to yourrepresentativestatus,we decline to resumecontractnegotiations.B.ConclusionsAs noted heretofore,Respondent's answer admits all theallegations of the complaint setting forth a typical refusal-to-bargain case except for those alleging that Local 28 is alabor organization and that Local 28,after its certificationon October 4, 1967,remained the representative of theemployees in the appropriate unit on and after August 31,1969, the termination date of the collective-bargainingagreement between the parties.Hence the only defenses to a finding of a refusal tobargain presented here are the questions of whether Local28 is a labor organization and its continued representativestatus on and after August 31,1969, the date the collectiveagreement terminated between the parties.Local 28 organized Respondent'semployees in theappropriate unit in 1967,received votes of 22 out of 24employeesin that unit in a Board-conducted election, wasduly certified as the exclusive representative of thoseemployees,and, in fact,inMay 1968 executed a collective-bargaining agreement with the Respondent, covering thewages,hours,and working conditions of those employees,which remained in full force and effect by its own termsuntilAugust 31, 1969.In addition to this collective-bargaining agreement with Respondent,Local28 had andhas collective-bargaining agreements with three or fourother employers covering the wages,hours,and workingconditions of the employees of those employers.Obviouslyunder the definition of a labor organization contained inSection 2(5) of the Act, Local 28 is, and is hereby found tobe, a labor organization.Respondent's bnef presents the following arguments:I.Respondent'smotion to dismiss on the groundthat it is improper under the labor act for a labor unionto enjoy arebuttable presumption that it represents amajority after expiration of the certification yearsshould havebeen granted.Respondent'sbnef acknowledges with appropriatecitation of cases by the Board and the courts, including theSupreme Court, that Board and court law on the subject isthat,after certification, the Union enjoys an irrebuttable 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresumption of majority representation for the certificationyear and that such presumption of majority representationcontinues after the expiration of a collective-bargainingagreementas a rebuttable presumption.Consequently, as a Trial Examiner of the Board boundby Board and Supreme Court law, my ruling on Respon-dent'smotion was correct as a matter of law even thoughRespondent may think that the law as so interpreted by theBoard and the courts is unfair to itself and employers ingeneral.This argument would be more appropriately madeto Congress while requesting a change in the law ratherthan to the Board, or its Trial Examiner, who is interpretingthe statute as it now reads.II.Respondent should not be found guilty ofSection 8(a)(1) and 8(a)(5) violations because Local 28isnot the labor organization that was certified onOctober 4, 1967.Respondent's brief premises this argument on the factthat "the record indicates that Local 28 was at the time ofthe hearing and had for some time previous been in theprocess of disaffiliating from the InternationalUnion(AFL-CIO) and has been considering affiliation with theNational Council of Distributive Workers of America (Tr.11-15). Furthermore, Respondent received some indicationfrom the International that Local 28 and Mr. Leibold wereno longer associatedand that Respondent should not haveany dealings with anyone in Local 28 (Tr. 34, 35). Becauseof this, the Local was in substance, if not in form, differentfrom the certified bargaining representative of October 4,1967."Respondent's brief recognizes the law to be that"Respondent's duty, of course, is to bargain with thepreviously certified collective-bargaining representative.Respondentrecognizesthat a mere change in affiliationdoes not grant it the option to refuse to bargain."Again Respondent's brief correctly states the law.The facts show without contradiction that at the time ofthe request to bargain and, indeed, at the time of thehearing Local 28, the certified bargaining representative,was still affiliated with Retail,Wholesale & DepartmentStore Union, AFL-CIO, just as it had been at the date ofthe certification and at all times thereafter.The fact that Local 28 may have been considering a moveto disaffiliate from one International union and possiblyaffiliatewith another International union is thus completelyimmaterialtothe instant case as pure speculation.Respondent is, therefore, asking this Trial Examiner todecide this case on a nonexistent state of facts. Thisargumentis therefore without merit.The testimony of Roberts to the effect that he had beentold by a Frank Parker of Birmingham, Alabama,3 not tohave anything to do with Local 28, Griffith, or Leiboldbecause they had been "fired" by the Retail ClerksInternationalis, in the absence of said Frank Parker as awitness tobe subjected to cross-examination, evidencewhich must be disregarded as pure hearsay. It is quite truethat Roberts could testify as to the telephone call betweenhimself and Frank Parker but the contents of Parker'sstatementsto Roberts remained hearsay in the absence ofParker's subjecting himself to cross-examinationas to hisknowledge of the facts reported by him to Roberts.Even if Parker's report to Roberts proved to be true, itstilldoes not show a change in the identity of the certifiedbargaining representative which in this case was Local 28.III.The Respondent should not be found guilty ofan unfairlabor practice in violation of Sections 8(a)(l)and 8(a)(5) of the ActsinceRespondent had a good-faith doubt, based upon objective considerations, thatLocal 28 did not represent a majority of employeeswithin the appropriate unit.In its brief Respondent based its claim of a "good-faithdoubt" of Local 28's majority status on three factors:1.After Respondent promoted employee L. C. Meltonin June to the position of dock supervisor, Melton informedRoberts in a conversation that only five employees wereattendingunion meetings.2.The turnover in Respondent's employee complementwas such that only six employees who had voted in theAugust 1967 election remained as employees.3.Respondent had received a written communicationfrom Frank Parker (which was not produced at the hearing)to the effect that Leibold had been discharged "by theunion," obviously the International Retail Clerks and notLocal 28, and that Respondent should not deal with anyonefrom Local 28. Leibold confirmed on September 3, 1969,that he was then employed by another union and that Local28 was in the process of disaffiliating from the RetailClerks.Respondent's brief says, "taken in cumulative effect these[above] factors presented Respondent with reasonablegrounds for entertaining a good-faith doubt about majoritystatus." I cannot agree that the above factors, taken eitherindividually or cumulatively, create "a serious doubt on theunion's majority status."Melton's statement to Roberts upon assuming his newsupervisory status at a "much higher" salary proves onlythat Local 28, like most unions, was having trouble gettingmembers to attendmeetings. It proves, as corroborated byMelton's testimony at the hearing, nothing so far as theactual membership of the Union is concerned or as to thedesires of the employees in the unit to be represented byLocal 28. Indeed the testimony of Roberts that noemployee in the appropriate unit had ever expresseddissatisfaction with the representation of Local 28 clearlyrebuts the implication Respondent attempts to draw fromMelton's statement.As Respondent's brief acknowledges, "Turnover withoutmore is not sufficient to rebutt [sic] the presumption ofcontinuedmajority status."ButRespondent couplesturnover withMelton's statementand purports to find"serious doubt" of majority status by forgetting to recallthat Roberts had heard no dissatisfaction with Local 28'srepresentation expressed by any member of the unit. Thelack of expressions of dissatisfaction by the unit employeesis stronger evidence by far than the turnover.The fact that Local 28 may have been consideringdisaffiliation from Retail Clerks proves nothing in regard tothemajority status of Local 28 which was, after all, the3According to Leibold,Frank Parker for I year has been the southernarea director of the Retail,Wholesale & Department Store Union FEIBUS-GORDON OF CHARLOTTEcertified bargaining representative and, indeed, the onlyparty to the collective agreement with Respondent. FrankParker, as an International officer, appears here in the roleofan interloper.As noted heretofore, the change ofaffiliation by Local 28 had not taken place and, even if ithad, would not have affected the majority status of Local28 in any way. If the disaffiliation had in fact occurred, itmight even have strengthened the evidence as to themajority status of Local 28 and the fact that it was Local 28which was the certified bargaining representative and notthe Retail Clerks.The evidence presented shows only that Respondent wasengaging in wishful thinking-not that Respondent had a"good-faith" doubt based upon any substantial objectiveconsiderations.Respondent's final argument is as follows:IV.The defendant should not be found guilty of aSection 8(a)(1) and 8(a)(5) violation since Local 28 doesnot in fact represent a majority of the employees in thebargaining unit.There is no evidence in this record to substantiate thiscontention.There is, however, the Board and courtpresumption of a continued majority. This presumption,although rebuttable, has not here been rebutted.The whole history of this case indicates wishful thinkingon the part of Respondent. Local 28 was certified overobjections of Respondent found by the Regional Directorto have been untenable. Thereafter a collective-bargainingagreement was reached only after a strike. Then when therenewal of that collective-bargaining agreement came up,Respondent claimed a "good-faith doubt" based upon atbest tenuous circumstances and refused on the basis of thatso-called"good-faithdoubt" to negotiate a renewalpreferring to rely on this tenuous good-faith doubt ratherthan on a determination of the fact. The fact could havebeen determined by the Respondent by filing a representa-tion petition with the Board requiring a secret ballotelection which would have removed all doubt one way oranother.Respondent chose not to file such a petition,obviously preferring to rely on a claim of "good-faithdoubt" rather than upon fact.By filing such an RM petition the doubt about majoritystatus could have been removed in a matter of weekswhereas by pursuing the present litigation route theuncertainty may remain for years.In labor relations especially such doubts should beremoved as promptly as possible. As it was Respondentwho claimed the good-faith doubt, it became incumbentupon Respondent to resolve that doubt by filing an RMpetition with the Board.Accordingly I must find that under the circumstances ofthis case Respondent has failed and refused to bargain ingood faith with Local 28 as the exclusive bargainingrepresentative of all the employees in the appropriate unitfound above in violation of Section 8(a)(1) and (5) of theAct.4 In the event no exceptions are filed asprovided bySection102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE319The activities of Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act and restore thestatus quo ante.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All warehouse employees at Respondent's Charlotte,North Carolina, plant including truckdrivers, but excludingofficeclericalemployees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(b) of the Act.5.By refusing on and after June 27, 1969, to bargain ingood faith with Local 28, Retail, Wholesale & DepartmentStoreUnion,AFL-CIO, as the exclusive bargainingrepresentativeof the employees in the above-foundappropriateunit,Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.6.By interfering with, restraining, and coercing itsemployees in the rights guaranteed them in Section 7 of theAct, as found above, Respondent has interfered with,restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDER4Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, itishereby ordered that Feibus-Gordon of Charlotte, Inc.,Charlotte, North Carolina, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain in good faith with Local 28 as theshall, as provided in Section 102.48 of the Rules andRegulations, beadopted by the Board and becomeits findings,conclusions,and order, andall objections thereto shall be deemed waivedfor all purposes. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive representative of Respondent's employees in theappropriate unit which is:All warehouse employees at Respondent's Char-lotte,North Carolina, plant, including truckdri-vers,but excluding office clencal employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request bargain collectively in good faith withLocal 28,Retail,Wholesale & Department Store Union,AFL-CIO, as the exclusive representative of Respondent'semployees in the appropriate unit found above with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment and, if an understand-ing is reached, embody same in a written signed agreement.(b) Post at its Charlotte, North Carolina, plant copies ofthe attached notice marked "Appendix."5 Copies of saidnotice,on forms provided by the Regional Director forRegion 11,afterbeing duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify theRegionalDirector for Region 11, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith .6IT IS FURTHER RECOMMENDEDthat,unlessRespondentnotifiessaidRegional Director within 20 days from thereceipt hereof that it will take the action here ordered, theBoard issuean Order directing Respondent to take theactionhere ordered.5 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National LaborRelationsBoard."6 In the event thatthis RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days from the dateof this Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively in good faithwith Local 28, Retail, Wholesale & Department StoreUnion, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit below with respect torates of pay, wages, hours of employment, and other termsand conditions of employment,and, if an agreement isreached, we will embody the same in a written signedagreement. The appropriate unit is as follows:All warehouse employees at Respondent's Char-lotte,North Carolina, plant, including truckdn-vers,but excluding office clencal employees,guards, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist Local 28,Retail,Wholesale & Department Store Union, AFL-CIO,or any other labor organization of our employees' ownchoosing, to engage in concerted activities for the purposeof collective bargaining or mutual aid or protection, or torefrain from any such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the Act, asamended.FEIBUS-GORDON OFCHARLOTTE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina 27101, Telephone 919-723-9211,Extension 360.